Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 1 of 45




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             FORT LAUDERDALE DIVISION

                                   CASE NO. 0:21-CV-60462

 CCUR AVIATION FINANCE, LLC, and
 CCUR HOLDINGS, INC.,

                Plaintiffs,
 v.

 SOUTH AVIATION, INC. and
 FEDERICO A. MACHADO,

             Defendants.
 ______________________________________/


                              ORIGINAL VERIFIED COMPLAINT

        Plaintiffs, CCUR Aviation Finance, LLC (“CCURA”) and CCUR Holdings, Inc.

 (“CCURH”) (collectively, “Plaintiffs”), by and through their undersigned counsel, file this their

 Original Verified Complaint (this “Complaint”) against Defendants South Aviation, Inc. (“South

 Aviation”) and Federico A. Machado (“Machado”) (together, “Defendants”) and state as follows:

                 OVERVIEW OF DEFENDANTS’ FRAUDULENT SCHEME

        1.      These claims arise from Defendants’ scheme to defraud Plaintiffs, and others, by

 inducing Plaintiffs to enter into escrow deposit agreements and funding deposits for the alleged

 purchases of certain aircraft.

        2.      Based on Defendants’ false representations, agreements executed under false

 pretenses, and promises of personal guaranties from Machado in favor of the Plaintiffs, Plaintiffs

 provided millions of dollars of financing to South Aviation and Machado in the manner described

 below and explained in detail in this Complaint. Defendants, however, were not engaged in

 legitimate purchases of aircraft or legitimate escrow arrangements. Instead, Defendants were
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 2 of 45




 engaged in a Ponzi scheme by which Defendants enriched themselves through the escrow deposits

 made by Plaintiffs and others, and used Plaintiffs’ escrow deposits to funnel funds to themselves

 and their related businesses or to refund escrow deposits to prior depositors.

        3.      South Aviation would locate aircraft and enter into purchase agreements with third

 party sellers for the aircraft under various asset purchase agreements. In order to secure these

 contracts, South Aviation was required to make substantial deposits into escrow, typically 10% to

 20% of the total purchase price of the aircraft. In turn, South Aviation would look to the Plaintiffs,

 and other financing sources, to fund the escrow deposits. Further, the escrow deposits, when

 funded, were deposited into escrow with an Oklahoma escrow agent, Wright Brothers Aircraft

 Title, Inc. (the "Escrow Agent").

        4.      Under the operative agreements, the Plaintiffs would fund the refundable deposits

 into the escrow account of the Escrow Agent, and on or before the dates of the respective aircraft

 purchase transactions reaching an advanced stage of diligence, the agreements provided for South

 Aviation to refund, or cause the Escrow Agent to refund, by wire transfer to the Plaintiffs the

 refundable deposits, plus the financing fees that the Plaintiffs earned for providing this interim

 financing.

        5.      Further, under the operative agreements, at all times South Aviation and its

 principal, Machado as personal guarantor, were obligated to refund to the Plaintiffs the total

 amount of the deposits Plaintiffs provided. Moreover, under the operative agreements, South

 Aviation indemnified the Plaintiffs for any claims, losses, or damages arising out of the operative

 agreements or the use of the refundable deposits, and Machado personally guaranteed South

 Aviation’s obligations and, in some instances, the Escrow Agent’s obligations. South Aviation and




 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                        Page 2
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 3 of 45




 Machado further agreed to pay all costs and attorneys’ fees, including any costs of collection,

 incurred by Plaintiffs due to any breach of the operative agreements.

        6.      On or around January 12, 2021, the Plaintiffs first learned that federal authorities

 had frozen the assets of the Escrow Agent at a time when the Plaintiffs were owed at least

 $14 million under the operative agreements. From that time until the afternoon of Friday, February

 26, 2021, Plaintiffs continued to gather information regarding the status of their deposits and came

 to understand and believe at that time that: (i) no less than $165 million of deposits that were due

 and owing to financing parties, not unlike the Plaintiffs; (ii) the Escrow Agent had insufficient

 funds to satisfy the return of $165 million of deposits; (iii) the Escrow Agent had failed and refused

 to return the deposits upon written demand by the Plaintiffs (and other financing parties similar to

 the Plaintiffs); and (iv) South Aviation and Machado were embroiled in a criminal investigation

 and likewise had failed and refused to return, upon demand, the $14 million owed to the Plaintiffs

 (and in excess of $150 million owed to the other financing parties not unlike the Plaintiffs).

        7.      Upon discussions with financing parties similar to the Plaintiffs, all indications are

 that Machado, South Aviation, and their affiliated entities were running a vast Ponzi scheme and

 essentially emptied the Escrow Agent’s escrow account with bogus financing transactions.

        8.      On the afternoon of Friday, February 26, 2021, the United States Attorney’s Office

 for the Eastern District of Texas unsealed the Third Superseding Indictment in that certain criminal

 action against the principals of the Escrow Agent (Wright Brothers) and Defendant Machado, the

 principal of Defendant South Aviation. True and correct copies of the Third Superseding

 Indictment and the Docket Sheet accompanying the Third Superseding Indictment (together, the

 “Unsealed Indictment”) are attached hereto as Exhibits “E” and “F,” respectively. The Unsealed

 Indictment specifically charges the defendants in that matter, including Machado and the principals



 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                        Page 3
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 4 of 45




 of the Escrow Agent, with numerous felony counts, including conspiracy to commit wire fraud,

 conspiracy to manufacture and distribute cocaine, and most importantly for purposes of this

 Complaint, the United States specifically charged the defendants, including Machado and others,

 with engaging in a massive Ponzi scheme in violation of Title 18 of the United States Code. See

 Unsealed Indictment (Exh. E), pp. 21-34, 39 – 41).

        9.      In light of the Unsealed Indictment, it now appears the United States believes that

 the Ponzi scheme Plaintiffs learned of in January 2021 and believed to involve only $165 million

 in defrauded depositors, actually involves depositors of between $350 million and $560 million

 who have not received their refundable deposits, and that the aircraft purchase transactions detailed

 below involved fictitious aircraft, fictitious sellers, and fictitious agreements.

        10.     Consequently, hundreds of millions of dollars that should otherwise have been kept

 in the Escrow Agent's escrow account (and been available to return to the Plaintiffs and similar

 financing parties) have in the past year been transferred to other depositors through a Ponzi

 scheme, as well as to South Aviation, Machado, and/or Machado’s affiliated entities. Moreover,

 the Unsealed Indictment makes clear that Defendants have been engaged in this Ponzi scheme

 since at least 2016.

        11.     In light of the above and the facts set forth in detail below, the Plaintiffs, by separate

 motion filed contemporaneously with this Complaint, respectfully seek the immediate

 appointment of an equity receiver over South Aviation, Machado and their respective affiliated

 entities. Further, the Plaintiffs understand that many of the other financing sources, not unlike the

 Plaintiffs, may likewise join in this request for the immediate appointment of an equity receiver.

 Attached to the motion for the immediate appointment of the equity receiver is the resume of

 Michael Goldberg, who has served as an FTC receiver, an SEC receiver, and equity receiver in



 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                           Page 4
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 5 of 45




 numerous cases involving Ponzi schemes, as this clearly appears to be the case. The Plaintiffs, as

 the Court will see, have satisfied the requirements under the Federal Rules of Civil Procedure for

 the immediate appointment of an equity receiver.


                                                      TABLE OF CONTENTS1

 ORIGINAL VERIFIED COMPLAINT .......................................................................................... 1
 OVERVIEW OF DEFENDANTS’ FRAUDULENT SCHEME .................................................... 1
 PARTIES, JURISDICTION AND VENUE ................................................................................... 6
 GENERAL ALLEGATIONS ......................................................................................................... 8
     First Aircraft Transaction .......................................................................................................... 10
        CCURH Refundable Deposit (Aircraft No. 1) - $2,500,000 ................................................ 10
        CCURA Refundable Deposit (Aircraft No. 1) - $1,750,000 ................................................ 11
        Failure to Repay Refundable Deposit No. 1 - $4,250,000 .................................................... 13
     Second Aircraft Transaction ..................................................................................................... 14
        CCURH Refundable Deposit (Aircraft No. 2) - $2,500,000 ................................................ 14
        CCURA Refundable Deposit (Aircraft No. 2) - $1,750,000 ................................................ 15
        Failure to Repay Refundable Deposit No. 2 - $4,250,000 .................................................... 16
     Third Aircraft Transaction ........................................................................................................ 18
        CCURA Refundable Deposit (Aircraft No. 3) - $2,750,000 ................................................ 18
        Failure to Repay Refundable Deposit No. 3 - $2,750,000 .................................................... 19
     Fourth Aircraft Transaction ...................................................................................................... 21
        CCURA Refundable Deposit (Aircraft No. 4) - $2,750,000 ................................................ 21
        Failure to Repay Refundable Deposit No. 4 - $2,750,000 .................................................... 22
 CAUSES OF ACTION ................................................................................................................. 24
 COUNT I: FRAUD AGAINST SOUTH AVIATION AND MACHADO
 (CCURH ESCROW DEPOSIT FINANCING – AIRCRAFT NO. 1 &
 NO. 2) ........................................................................................................................................... 24
 COUNT II: FRAUD AGAINST SOUTH AVIATION AND MACHADO
 (CCURA ESCROW DEPOSIT FINANCING – ALL AIRCRAFT) ........................................... 26



 1
   Though not customary, Plaintiffs include this Table of Contents for the Court’s convenience in identifying the parties,
 transactions, and claims.

 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                                                    Page 5
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 6 of 45




 COUNT III: BREACH OF CONTRACT AGAINST SOUTH AVIATION
 (CCURH LETTER AGREEMENT NO. 1) .................................................................................. 29
 COUNT IV: BREACH OF CONTRACT AGAINST FEDERICO A.
 MACHADO (CCURH LETTER AGREEMENT NO. 1) ............................................................ 31
 COUNT V: BREACH OF CONTRACT AGAINST SOUTH AVIATION
 (CCURH LETTER AGREEMENT NO. 2) .................................................................................. 32
 COUNT VI: BREACH OF CONTRACT AGAINST FEDERICO A.
 MACHADO (CCURH LETTER AGREEMENT NO. 2) ............................................................ 34
 COUNT VII: BREACH OF CONTRACT AGAINST SOUTH
 AVIATION (CCURA LETTER AGREEMENT NO. 1) ............................................................. 35
 COUNT VIII: BREACH OF CONTRACT AGAINST FEDERICO A.
 MACHADO (CCURA LETTER AGREEMENT NO. 1) ............................................................ 37
 COUNT IX: BREACH OF CONTRACT AGAINST SOUTH AVIATION
 (CCURA LETTER AGREEMENT NO. 2) .................................................................................. 38
 COUNT X: BREACH OF CONTRACT AGAINST FEDERICO A.
 MACHADO (CCURA LETTER AGREEMENT NO. 2) ............................................................ 39
 PRAYER ....................................................................................................................................... 40


                                       PARTIES, JURISDICTION AND VENUE

            12.        CCUR Aviation Finance, LLC is a foreign limited liability company organized and

 existing under the laws of the State of Delaware with its principal place of business at 6470 East

 Johns Crossing, Suite 490, Duluth, GA 30097.

            13.        CCURA has one member, CCUR Holdings, Inc., a Delaware corporation with its

 principal place of business located at 6470 East Johns Crossing, Suite 490, Duluth, GA 30097.

            14.        CCURA is therefore a citizen of Delaware, and CCURA is not a citizen of Florida.

 See, e.g., Silver Crown Invests., LLC v. Team Real Estate Mgmt., LLC¸ 349 F. Supp. 3d 1316, 1324

 (S.D. Fla. 2018) (“For purposes of determining diversity jurisdiction, the citizenship of a limited

 liability corporation (LLC) is the citizenship of each of its members…[i]f a member of an LLC is

 itself an LLC, the citizenship of the LLC must be traced through however many layers of partners

 or members there may be.” (internal quotations and citations omitted).


 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                                                Page 6
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 7 of 45




         15.     CCUR Holdings, Inc. is a corporation licensed and existing under the laws of the

 state of Delaware, and is therefore a citizen of Delaware. See 28 U.S.C. § 1332(c)(1).

         16.     South Aviation, Inc. is a corporation licensed and existing under the laws of the

 state of Florida, and is therefore a citizen of Florida. See 28 U.S.C. § 1332(c)(1).

         17.     Federico A. Machado is an individual domiciled in the state of Florida, and is

 therefore a citizen of Florida.

         18.     As none of the Plaintiffs are citizens of the same states as any of the Defendants,

 complete diversity exists between the parties. See 28 U.S.C. § 1332(a).

         19.     The amount in controversy in this matter, excluding interest and costs, exceeds the

 sum of $75,000.

         20.     As the Parties are citizens of different states and the amount in controversy exceeds

 $75,000.00, this Court has diversity jurisdiction over this action pursuant to 28 U.S.C. §§ 1332.

         21.     Because South Aviation is incorporated in Florida, South Aviation is a resident of

 Florida. See Subic Bay Marine Exploratorium, Inc. v. JV China, Inc., 275 So. 3d 1139, 1141 (Fla.

 5th DCA 2018) (“Under Florida law, corporations are residents of their state of incorporation.”).

         22.     Moreover, Machado is a Florida resident.

         23.     Consequently, Florida courts have general personal jurisdiction over both South

 aviation and Machado. See Subic Bay, 275 So. 3d at 1141 (“Florida residents are subject to the

 general jurisdiction of Florida courts.”).

         24.     Venue is proper in this Court as defendants reside in this district. See 28 U.S.C.

 § 1391(b)(1) (a civil action may be brought in “a judicial district in which any defendant resides,

 if all defendants are residents of the State in which the district is located.”).




 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                       Page 7
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 8 of 45




                                   GENERAL ALLEGATIONS

         25.     Plaintiff CCURA was set up specifically to do business for the purpose of financing

 aircraft deposits.

         26.     Plaintiff CCURH is a holding company with operations in financial services and

 real estate.

         27.     Beginning in as early as 2018, as to CCURH, and beginning in August 2020, as to

 CCURA, South Aviation, by and through its president, Defendant Machado, represented to each

 of the Plaintiffs that it was a buyer in the aircraft marketplace that frequently purchases aircraft.

         28.     In furtherance of the scheme to induce Plaintiffs into the refundable escrow deposit

 transactions described herein, South Aviation, by and through Machado, presented aircraft

 purchase agreements and/or letters of intent for the purchase of aircraft (collectively, the “Aircraft

 Purchase Contracts”) to the Plaintiffs.

         29.     Based on these Aircraft Purchase Contracts, Defendants represented that the aircraft

 sellers required South Aviation to make substantial deposits into escrow, typically ten to twenty

 percent of the total purchase price of each aircraft.

         30.     Plaintiffs, for a fee paid by Defendants, would provide the funding for such

 deposits.

         31.     The mechanics of how Plaintiffs would be paid its fee are as follows. South

 Aviation would first deposit a specified amount (for example, $150,000) (the “Deposit Fee”) into

 an agreed escrow account with the Escrow Agent (non-party, Wright Brothers Aircraft Title, Inc.).

         32.     The depositing Plaintiff would subsequently deposit a much larger amount (for

 example, $2.35 million) into the agreed escrow account with the Escrow Agent, on behalf of South

 Aviation, which, when combined with the Deposit Fee made by South Aviation, would make up



 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                         Page 8
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 9 of 45




 the balance of the depositing Plaintiff’s agreed refundable deposit (each a “Refundable Deposit”)

 (in this example, a total of $2.5 million).

        33.       According to the terms of the operative agreements, South Aviation and Machado

 were required to return or cause the return of each Refundable Deposit subsequently to the

 depositing Plaintiff in full upon the happening of certain enumerated conditions; the depositing

 Plaintiff was to receive back both the amount the depositing Plaintiff deposited and the amount

 South Aviation deposited (in this example, the full $2.5 million). Accordingly, the depositing

 Plaintiff would receive its Deposit Fee ($150,000 in this example) upon the return of the full

 Refundable Deposit.

        34.       In reliance on the above representations and promises by Defendants, Plaintiff

 CCURH agreed to finance the Refundable Deposits to the Escrow Agent on behalf of South

 Aviation, in connection with two (2) different aircraft transactions.

        35.       In reliance on the above representations and promises by Defendants, Plaintiff

 CCURA agreed to finance the Refundable Deposits to the Escrow Agent on behalf of South

 Aviation, in connection with four (4) different aircraft transactions.

        36.       The Refundable Deposits on the subject transactions are all past due, but none has

 been returned.

        37.       Each of the Refundable Deposit transactions between the Plaintiffs and South

 Aviation is documented in: (i) a Letter Agreement between and among each depositing Plaintiff,

 South Aviation, and Machado; (ii) an Escrow Agreement between each depositing Plaintiff and

 the Escrow Agent; and (iii) extension letters typically related to the transactions for two or more

 of the subject aircraft. As to each transaction and each depositing Plaintiff, the operative

 agreements are substantively identical, other than as to the parties, dates, and amounts.



 PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                     Page 9
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 10 of 45




           38.   As a material inducement for Plaintiffs’ entry into the various refundable escrow

  deposit transactions described above, pursuant to Section 10 of the respective Letter Agreements,

  Defendant South Aviation agreed to fully indemnify Plaintiffs against all damages and losses

  arising from any breach of the Letter Agreements, including, without limitation, the failure to

  return the Refundable Deposits to the Plaintiffs.

           39.   As a further material inducement for Plaintiffs’ entry into the various refundable

  escrow deposit transactions described above, pursuant to Sections 5(b) and 9 of the respective

  Letter Agreements, Defendant Machado personally guaranteed all of South Aviation’s obligations

  under the Letter Agreements, including, without limitation the obligations to return the Refundable

  Deposits to Plaintiffs and to fully indemnify Plaintiffs.

           First Aircraft Transaction

           40.   In the weeks preceding May 14, 2020, South Aviation approached CCURH about

  securing escrow deposit assistance in connection with South Aviation’s purported acquisition of

  that certain Boeing 777-367 (ER) aircraft having manufacturer serial number 34432 and

  registration number B-KPC, together with its two engines, auxiliary power unit, aircraft

  documents, appurtenances, appliances, parts, instruments, components, accessions, and

  furnishings (“Aircraft No. 1”).

                 CCURH Refundable Deposit (Aircraft No. 1) - $2,500,000

           41.   On or about May 14, 2020, South Aviation, by and through Machado, presented

  CCURH with an executed Aircraft Purchase Agreement (“APA No. 1”) between South Aviation,

  as purchaser, and Aero Advisors Inc., as seller, for Aircraft No. 1 with a purchase price of

  $25,000,000, and which APA No. 1 required the escrow deposit of $2,500,000 to the Escrow

  Agent.



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                    Page 10
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 11 of 45




          42.      Pursuant to, and as a material inducement for CCURH’s funding of the escrow

  deposit for Aircraft No. 1 and entry into that certain letter agreement, dated May 14, 2020, between

  and among CCURH, South Aviation, and Machado for Aircraft No. 1 (the “CCURH Letter

  Agreement No. 1”),2 and that certain Escrow Agreement between CCURH and the Escrow Agent

  for Aircraft No. 1, dated May 14, 2020 (the “CCURH Escrow Agreement No. 1”),3 South Aviation

  was obligated to pay a deposit fee of $150,000 to the Escrow Agent as part of the fully refundable

  deposit to CCURH.

          43.      In reliance on all of the above representations, promises, and agreements by South

  Aviation and Machado, CCURH agreed to pay $2,350,000 (for a total deposit refundable to

  CCURH of $2,500,000) to the Escrow Agent as a fully refundable deposit in connection with

  South Aviation’s purchase of Aircraft No. 1 (the “CCURH Refundable Deposit No. 1”). See

  Exhibit A-1, p. 1.

          44.      On or about May 14, 2020, both South Aviation and CCURH made their respective

  deposits to the Escrow Agent.

                   CCURA Refundable Deposit (Aircraft No. 1) - $1,750,000

          45.      In the weeks preceding November 13, 2020, South Aviation, by and through

  Machado, presented CCURH and CCURA with an executed Second Amendment to APA No. 1

  and requested CCURH’s agreement to further extend the CCURH Letter Agreement No. 1 to

  provide for return of the CCURH Refundable Deposit No. 1 to January 12, 2021.




  2
   A true and correct copy of the CCURH Letter Agreement No. 1 is attached hereto as Exhibit “A-1” and incorporated
  herein by reference.
  3
   A true and correct copy of the CCURH Escrow Agreement No. 1 is attached hereto as Exhibit “A-2”and incorporated
  herein by reference.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                 Page 11
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 12 of 45




          46.      In connection with the requested extension, South Aviation, by and through

  Machado, also sought an additional deposit from CCURH and/or CCURA of $1,750,000 in

  furtherance of the deposit requirement for the purchase of Aircraft No. 1 as part of a transaction in

  which another depositor of a portion of the required escrow deposit on Aircraft No. 1 that did not

  wish to participate in the extension would be repaid its initial deposit in that amount.

          47.      In reliance on all of Defendants’ representations, promises, and agreements above,

  and pursuant to that certain letter agreement, dated November 13, 2020, between and among South

  Aviation, CCURH, CCURA, and the Escrow Agent (the “Second CCURH Extension Letter”),4

  CCURA agreed to provide the additional deposit amount of $1,750,000 and became a party to the

  Aircraft No. 1 escrow deposit transaction and was made a party to and Depositor under the

  CCURH Letter Agreement No. 1 and the CCURH Escrow Agreement No. 1. See Ex. A-4, a pp. 1-

  2.

          48.      Pursuant to the Second CCURH Extension Letter, CCURA assumed the obligation

  to pay and did pay to the Escrow Agent $1,750,000 as a fully refundable deposit in connection

  with South Aviation’s purchase of Aircraft No. 1 (the “CCURA Refundable Deposit No. 1”).5

  Together with the CCUR Holdings’ Refundable Deposit No. 1 of $2,500,000, the total combined

  Refundable Deposit made by CCURH and CCURA for Aircraft No. 1 was $4,250,000

  (“Refundable Deposit No. 1”).




  4
    True and correct copies of extension letters, dated September 10, 2020 (the “First CCURH Extension Letter”), and
  November 13, 2020 (the Second CCURH Extension Letter), are attached hereto, respectively, as Exhibit “A-3” and
  Exhibit “A-4” and incorporated herein by reference. Both extension letters apply to the escrow deposit transactions
  for Aircraft No. 1 and Aircraft No. 2, as defined herein.
  5
   The Refundable Deposits are numbered to correspond to the aircraft acquisition numbers. As made clear below, this
  Refundable Deposit was not CCURA’s first deposit in furtherance of South Aviation’s aircraft purchase scheme.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                   Page 12
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 13 of 45




                 Failure to Repay Refundable Deposit No. 1 - $4,250,000

         49.     Pursuant to the CCURH Letter Agreement No. 1, the CCURH Escrow Agreement

  No. 1, and their applicable extensions, Refundable Deposit No. 1 was required to be refunded to

  CCURH and CCURA, respectively, by the latest, January 12, 2021. See Ex. A-4, at p. 1.

         50.     To date, no amount of Refundable Deposit No. 1 has been returned to either of

  CCURH or CCURA.

         51.     The failure by South Aviation and the Escrow Agent to return Refundable Deposit

  No. 1 in the amount of $4,250,000 constitutes a breach of CCURH Letter Agreement No. 1,

  §§ 2(b), (d), (i); 4(b), as extended, and CCURH Escrow Agreement No. 1, §§ 3(b), (d); (4); (6).

         52.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 1, under Section 9 of CCURH Letter Agreement

  No. 1, South Aviation agreed to:

                 indemnify and hold harmless [CCURH and CCURA] from and
                 against any claim, loss or damage arising out of any breach of this
                 Letter Agreement or the use of the Refundable Deposit.

         53.     Despite demand for payment and for indemnification from South Aviation under

  the CCURH Letter Agreement No. 1, no such payment or indemnity has been forthcoming.

         54.     Under Section 10 of CCURH Letter Agreement No. 1, CCURH and CCURA are

  entitled to recovery of their reasonable costs and attorneys’ fees, including any costs of collection,

  incurred due to South Aviation’s breach of CCURH Letter Agreement No. 1.

         55.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 1, under Section 5(b) of the CCURH Letter

  Agreement No. 1, South Aviation’s principal, Defendant Federico A. Machado, personally

  unconditionally and irrevocably guaranteed all of South Aviation’s obligations under CCURH



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                       Page 13
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 14 of 45




  Letter Agreement No. 1 and all of the Escrow Agent’s obligations under CCURH Escrow

  Agreement No. 1 in favor of CCURH and CCURA.

         56.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 1, under Section 9 of CCURH Letter Agreement

  No. 1, Machado agreed that: “All of South [Aviation]’s obligations under this Letter Agreement

  are hereby personally unconditionally and irrevocably guaranteed by [Federico A Machado], an

  individual and resident of Florida.”

         57.     Despite demand, Machado has not complied with his guaranty obligations under

  the CCURH Letter Agreement No. 1.

         Second Aircraft Transaction

         58.     In the weeks preceding May 14 2020, South Aviation approached CCURH about

  securing escrow deposit assistance in connection with South Aviation’s purported acquisition of

  that certain aircraft Boeing 777-367 (ER) having manufacturer serial number 35301 and

  registration number B-KPH, together with its two engines, auxiliary power unit, aircraft

  documents, appurtenances, appliances, parts, instruments, components, accessions, and

  furnishings (“Aircraft No. 2”).

                 CCURH Refundable Deposit (Aircraft No. 2) - $2,500,000

         59.     As with Aircraft No. 1, on or about May 14, 2020, South Aviation, by and through

  Machado, presented CCURH with an executed Aircraft Purchase Agreement (“APA No. 2”)

  between South Aviation, as purchaser, and Aero Advisors Inc., as seller, for Aircraft No. 2 with a

  purchase price of $25,000,000, and which APA No. 2 required the escrow deposit of $2,500,000

  to the Escrow Agent.

         60.     Pursuant to, and as a material inducement for CCURH’s funding of the escrow

  deposit for Aircraft No. 1 and entry into, that certain letter agreement, dated May 14, 2020,

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                   Page 14
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 15 of 45




  between and among CCURH, South Aviation, and Machado for Aircraft No. 2 (the “CCURH

  Letter Agreement No. 2”),6 and that certain Escrow Agreement between CCURH and the Escrow

  Agent for Aircraft No. 2, dated May 14, 2020 (the “CCURH Escrow Agreement No. 2”),7 South

  Aviation was obligated to pay a deposit fee of $150,000 to the Escrow Agent as part of the fully

  refundable deposit to CCURH.

          61.      In reliance on all of the above representations, promises, and agreements by South

  Aviation and Machado, CCURH agreed to pay $2,350,000 (for a total deposit refundable to

  CCURH of $2,500,000) to the Escrow Agent as a fully refundable deposit in connection with

  South Aviation’s purchase of Aircraft No. 2 (the “CCURH Refundable Deposit No. 2”). See

  Exhibit B-1, p. 1.

          62.      On or about May 14, 2020, both South Aviation and CCURH made their respective

  deposits into the agreed escrow account held by the Escrow Agent.

                   CCURA Refundable Deposit (Aircraft No. 2) - $1,750,000

          63.      In the weeks preceding November 13, 2020, South Aviation, by and through

  Machado, presented CCURH and CCURA with an executed Second Amendment to APA No. 2

  and requested CCURH’s agreement to further extend the CCURH Letter Agreement No. 2 to

  provide for return of the CCURH Refundable Deposit No. 2 to January 12, 2021.

          64.      In connection with the requested extension, South Aviation, by and through

  Machado, also sought an additional deposit from CCURH and/or CCURA of $1,750,000 in

  furtherance of the deposit requirement for the purchase of Aircraft No. 2 as part of a transaction in




  6
   A true and correct copy of the CCURH Letter Agreement No. 2 is attached hereto as Exhibit “B-1” and incorporated
  herein by reference.
  7
   A true and correct copy of the CCURH Escrow Agreement No. 2 is attached hereto as Exhibit “B-2” and incorporated
  herein by reference.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                 Page 15
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 16 of 45




  which another depositor of a portion of the required escrow deposit on Aircraft No. 2 that did not

  wish to participate in the extension would be repaid its initial deposit in that amount.

             65.   In reliance on all of Defendants’ representations, promises, and agreements above,

  and pursuant to the Second CCURH Extension Letter, dated November 13, 2020, between and

  among South Aviation, CCUH, CCURA, and the Escrow Agent, CCURA agreed to provide the

  additional deposit amount of $1,750,000 and became a party to the Aircraft No. 2 escrow deposit

  transaction and was made a party to and Depositor under the CCURH Letter Agreement No. 2 and

  the CCURH Escrow Agreement No. 2. See Ex. A-4, a pp. 1-2.

             66.   Pursuant to the Second CCURH Extension Letter, CCURA assumed the obligation

  to pay and did pay to the Escrow Agent $1,750,000 as a fully refundable deposit in connection

  with South Aviation’s purchase of Aircraft No. 2 (the “CCURA Refundable Deposit No. 2”).

  Together with the CCURH Refundable Deposit No. 2 of $2,500,000, the total combined

  Refundable Deposit made by CCURH and CCURA for Aircraft No. 2 was $4,250,000

  (“Refundable Deposit No. 2”).

                   Failure to Repay Refundable Deposit No. 2 - $4,250,000

             67.   Pursuant to the CCURH Letter Agreement No. 2, the CCURH Escrow Agreement

  No. 2, and their applicable extensions, Refundable Deposit No. 2 in the amount of $4,250,000 was

  required to be refunded to CCURH and CCURA by the latest, January 12, 2021. See Exhibit A-4,

  at p. 1.

             68.   To date, no amount of Refundable Deposit No. 2 has been returned to either of

  CCURH or CCURA.

             69.   The failure to return Refundable Deposit No. 2 constitutes a breach of CCURH

  Letter Agreement No. 2, §§ 2(b), (d), (i); 4(b), as extended, and CCURH Escrow Agreement No.

  2, §§ 3(b), (d); (4); (6).

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                    Page 16
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 17 of 45




         70.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 2, under Section 9 of the CCURH Letter Agreement

  No. 2, South Aviation also agreed to:

                 indemnify and hold harmless [CCURH and CCURA] from and
                 against any claim, loss or damage arising out of any breach of this
                 Letter Agreement or the use of the Refundable Deposit.

         71.     Despite demand for payment and for indemnification from South Aviation under

  the CCURH letter Agreement No. 2, no such payment or indemnity has been forthcoming.

         72.     Under Section 10 of CCURH Letter Agreement No. 2, CCURH and CCURA are

  entitled to recovery of their reasonable costs and attorneys’ fees, including any costs of collection,

  incurred due to South Aviation’s breach of the CCURH Letter Agreement No. 2.

         73.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 2, under Section 5(b) of the CCURH Letter

  Agreement No. 2, South Aviation’s principal, Defendant Federico A. Machado, personally

  unconditionally and irrevocably guaranteed all of South Aviation’s obligations under CCURH

  Escrow Agreement No. 2 and all of the Escrow Agent’s obligations under CCURH Escrow

  Agreement No. 2 in favor of CCURH and CCURA.

         74.     As a further material inducement for CCURH’s and CCURA’s participation in the

  Refundable Deposit financing for Aircraft No. 2, under Section 9 of the CCURH Letter Agreement

  No. 2, Machado agreed that: “All of South [Aviation]’s obligations under this Letter Agreement

  are hereby personally unconditionally and irrevocably guaranteed by [Federico A Machado], an

  individual and resident of Florida.”

         75.     Despite demand, Machado has not complied with his guaranty obligations under

  the CCURH Letter Agreement No. 2.



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                       Page 17
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 18 of 45




          Third Aircraft Transaction

          76.      In the weeks preceding August 27, 2020, South Aviation approached Plaintiffs

  CCURA about securing escrow deposit assistance in connection with South Aviation’s purported

  acquisition of that certain 2010 Boeing 767-32L (ER) having manufacturer serial number 40343

  and registration number 4K-AZ81, together with its two engines, auxiliary power unit, aircraft

  documents, appurtenances, appliances, parts, instruments, components, accessions, and

  furnishings (“Aircraft No. 3”).

                   CCURA Refundable Deposit (Aircraft No. 3) - $2,750,000

          77.      On or about August 27, 2020, South Aviation, by and through Machado, presented

  CCURA with an executed Letter of Intent (“LOI No. 3”) between South Aviation, as purchaser,

  and Innovative Aerospace Leasing LLC, as seller, for Aircraft No. 3 with a purchase price of

  $25,000,000, and which LOI No. 3 required the escrow deposit of $5,000,000 to the Escrow Agent.

          78.      Pursuant to, and as a material inducement for CCURA’s funding of the escrow

  deposit for Aircraft No. 3 and entry into, that certain letter agreement, dated August 28, 2020,

  between and among CCURA, South Aviation, and Machado for Aircraft No. 3 (the “CCURA

  Letter Agreement No. 1”),8 and that certain Escrow Agreement, dated August 28, 2020, between

  CCURA and the Escrow Agent for Aircraft No. 3 (the “CCURA Escrow Agreement No. 1”),9

  South Aviation was obligated to pay a deposit of $150,000 to the Escrow Agent as part of the fully

  refundable deposit to CCURA.

          79.      In reliance on all of the above representations, promises, and agreements by South

  Aviation and Machado, CCURA entered into the above agreements and agreed to pay $2,350,000


  8
   A true and correct copy of the CCURA Letter Agreement No. 1 is attached hereto as Exhibit “C-1” and incorporated
  herein by reference.
  9
   A true and correct copy of the CCURA Escrow Agreement No. 1 is attached hereto as Exhibit “C-2” and incorporated
  herein by reference.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                 Page 18
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 19 of 45




  (for a total deposit refundable to CCURA of $2,500,000) to the Escrow Agent as a fully refundable

  deposit in connection with South Aviation’s purchase of Aircraft No. 3. See Exhibit C-1, p. 1, § 3.

          80.     On or about August 28, 2020, both South Aviation and CCURA made their

  respective deposits into the agreed escrow account held by the Escrow Agent.

          81.     Additionally, in reliance on Defendants’ representations, promises, and agreements

  and pursuant to that certain letter agreement, dated November 27, 2020, between and among

  CCURA, South Aviation, and the Escrow Agent (the “CCURA Extension Agreement No. 1”),10

  that, among other things, extended the terms of the CCURA Letter Agreement No. 1 and the

  CCURA Escrow Agreement No. 1, CCURA paid an additional $250,000 into the agreed escrow

  account held by the Escrow Agent for South Aviation’s purported purchase of Aircraft No. 4 on

  or about November 27, 2020. See Exhibit C-3.

          82.     Accordingly, the fully refundable deposit amount from CCURA held by the Escrow

  Agent was $2,750,000 (the “Refundable Deposit No. 3”).

                  Failure to Repay Refundable Deposit No. 3 - $2,750,000

          83.     Pursuant to the CCURA Letter Agreement No. 1, as amended, supplemented,

  and/or extended, and the CCURA Escrow Agreement No. 1, as amended, supplemented, and/or

  extended, Refundable Deposit No. 3 was required to be refunded to CCURA by the latest, January

  25, 2021. See Ex. C-3 at p. 1.

          84.     To date, no amount of Refundable Deposit No. 3 in the amount of $2,750,000 has

  been returned to CCURA.




  10
     A true and correct copy of the CCURA Extension Agreement No. 1 is attached hereto as Exhibit “C-3” and
  incorporated herein by reference.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                         Page 19
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 20 of 45




         85.     The failure to return Refundable Deposit No. 3 constitutes a breach of: (1) CCURA

  Letter Agreement No. 1, § 2(b), (d), (i); and (4)(b); (2) CCURA Escrow Agreement No. 1, §§ 3(b),

  (d); (4); and (6); and (3) CCURA Extension Agreement No. 1.

         86.     As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 3, under Section 9 of the CCURA Letter Agreement No. 1, as

  amended, supplemented, and/or extended, South Aviation agreed that:

                 South [Aviation] shall indemnify and hold harmless [CCURA] from
                 and against any claim, loss or damage arising out of any breach of
                 this Letter Agreement or the use of the Refundable Deposit.

         87.     Despite demand for payment and for indemnification from South Aviation under

  the CCURA Letter Agreement No. 1, as amended, supplemented, and/or extended, no such

  payment or indemnity has been forthcoming.

         88.     Under Section 10 of the CCURA Letter Agreement No. 1, as amended,

  supplemented, and/or extended, CCURA, as depositor, is entitled to the recovery of its reasonable

  costs and attorneys’ fees, including any costs of collection, incurred due to South Aviation’s breach

  of the CCURA Letter Agreement No. 1, as amended, supplemented, and/or extended.

         89.     As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 3, under Section 5(b) of the CCURA Letter Agreement No. 1,

  as amended, supplemented, and/or extended, South Aviation’s principal, Federico A. Machado,

  personally guaranteed all of South Aviation’s obligations under the CCURA Letter Agreement

  No. 1, as amended, supplemented, and/or extended, and all of the Escrow Agent’s obligations

  under the CCURA Escrow Agreement No. 1 in favor of CCURA.

         90.     As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 3, under Section 9 of the CCURA Letter Agreement No. 1, as

  amended, supplemented, and/or extended, Machado agreed that: “All of South [Aviation]’s

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 20
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 21 of 45




  obligations under this Letter Agreement are hereby personally guaranteed by [Federico A.

  Machado], an individual and resident of Florida.”

          91.      Despite demand, Machado has not complied with his guaranty obligations under

  the CCURA Letter Agreement No. 1, as amended, supplemented, and/or extended.

          Fourth Aircraft Transaction

          92.      In the weeks leading up to August 27, 2020, South Aviation approached Plaintiffs

  CCURA about securing escrow deposit assistance in connection with South Aviation’s purported

  acquisition of that certain 2010 Boeing 767-32L (ER) having manufacturer serial number 40342

  and registration number 4K-AI01, together with its two engines, auxiliary power unit, aircraft

  documents, appurtenances, appliances, parts, instruments, components, accessions, and

  furnishings (“Aircraft No. 4”).

                   CCURA Refundable Deposit (Aircraft No. 4) - $2,750,000

          93.      On or about August 27, 2020, South Aviation, by and through Machado, presented

  CCURA with an executed Letter of Intent (“LOI No. 4”) between South Aviation, as purchaser,

  and Innovative Aerospace Leasing LLC, as seller, for Aircraft No. 4 with a purchase price of

  $25,000,000, and which LOI No. 4 required the escrow deposit of $5,000,000 to the Escrow Agent.

          94.      Pursuant to, and as a material inducement for CCURA’s funding of the escrow

  deposit for Aircraft No. 4 and entry into, that certain letter agreement between and among CCURA,

  South Aviation, and Machado dated August 28, 2020 for Aircraft No. 4 (the “CCURA Letter

  Agreement No. 2”),11 and that certain Escrow Agreement, dated August 28, 2020, between

  CCURA and the Escrow Agent for Aircraft No. 4(the “CCURA Escrow Agreement No. 2”),12


  11
    A true and correct copy of the CCURA Letter Agreement No. 2 is attached hereto as Exhibit “D-1” and incorporated
  herein by reference.
  12
     A true and correct copy of the CCURA Escrow Agreement No. 2 is attached hereto as Exhibit “D-2” and
  incorporated herein by reference.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                                  Page 21
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 22 of 45




  South Aviation was obligated to pay a deposit of $150,000 to the Escrow Agent as part of the fully

  refundable deposit to CCURA.

         95.     In reliance on all of the above representations, promises, and agreements by South

  Aviation and Machado, CCURA entered into the above agreements and agreed to pay $2,350,000

  (for a total deposit refundable to CCURA of $2,500,000) to the Escrow Agent as a fully refundable

  deposit in connection with South Aviation’s purchase of Aircraft No. 4. See Exhibit D-1, p. 1, § 3.

         96.     On or about August 28, 2020, both South Aviation and CCURA made their

  respective deposits into the agreed escrow account held by the Escrow Agent.

         97.     Additionally, in reliance on all of the above representations, promises, and

  agreements by South Aviation and Machado, and pursuant to the November 27, 2020 CCURA

  Extension Agreement No. 1, CCURA paid an additional $250,000 into the agreed escrow account

  held by the Escrow Agent for South Aviation’s purported purchase of Aircraft No. 4 on or about

  November 27, 2020. See Exhibit C-3.

         98.     Accordingly, the fully refundable deposit amount from CCURA held by the Escrow

  Agent for Aircraft No. 4 was $2,750,000 (the “Refundable Deposit No. 4”).

                 Failure to Repay Refundable Deposit No. 4 - $2,750,000

         99.     Pursuant to the CCURA Letter Agreement No. 2, as amended, supplemented,

  and/or extended, and the CCURA Escrow Agreement No. 2, as amended, supplemented, and/or

  extended, Refundable Deposit No. 4 was required to be refunded to CCURA, respectively, by the

  latest, January 25, 2021. See Ex. C-3 at p. 1.

         100.    To date, no amount of Refundable Deposit No. 4 in the amount of $2,750,000 has

  been returned to CCURA.




  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                    Page 22
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 23 of 45




         101.    The failure to return Refundable Deposit No. 4 constitutes a breach of: (1) CCURA

  Letter Agreement No. 2, § 2(b), (d), (i); and (4)(b); (2) CCURA Escrow Agreement No. 2, §§ 3(b),

  (d); (4); and (6); and (3) CCURA Extension Agreement No. 1.

         102.    As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 4, under § 9 of the CCURA Letter Agreement No. 2, as

  amended, supplemented, and/or extended, South Aviation agreed that:

                 South [Aviation] shall indemnify and hold harmless [CCURA] from
                 and against any claim, loss or damage arising out of any breach of
                 this Letter Agreement or the use of the Refundable Deposit.

         103.    Despite demand for payment and for indemnification from South Aviation under

  the CCURA Letter Agreement No. 2, as amended, supplemented, and/or extended, no such

  payment or indemnity has been forthcoming.

         104.    Under Section 10 of the CCURA Letter Agreement No. 2, as amended,

  supplemented, and/or extended, CCUR, as depositor, is entitled to the recovery of its reasonable

  costs and attorneys’ fees, including any costs of collection, incurred due to South Aviation’s breach

  of the CCURA Letter Agreement No. 2, as amended, supplemented, and/or extended.

         105.    As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 4, under Section 5(b) of the CCURA Letter Agreement No. 2,

  as amended, supplemented, and/or extended, South Aviation’s principal, Federico A. Machado,

  personally guaranteed all of South Aviation’s obligations under the CCURA Letter Agreement

  No. 2, as amended, supplemented, and/or extended, and all of the Escrow Agent’s obligations

  under the CCURA Escrow Agreement No. 2, as amended, supplemented, and/or extended in favor

  of CCURA.

         106.    As a further material inducement for CCURA’s participation in the Refundable

  Deposit financing for Aircraft No. 4, under Section 9 of the CCURA Letter Agreement No. 2, as

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 23
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 24 of 45




  amended, supplemented, and/or extended, Machado agreed that: “All of South [Aviation]’s

  obligations under this Letter Agreement are hereby personally guaranteed by [Federico A.

  Machado], an individual and resident of Florida.”

         107.     Despite demand, Machado has not complied with his guaranty obligations under

  the CCURA Letter Agreement No. 2, as amended, supplemented, and/or extended.

                                       CAUSES OF ACTION

         108.     All conditions precedent to the institution of this action and all claims and causes

  of action herein have occurred or all conditions precedent have been performed, excused, or

  waived.

                                   COUNT I
                 FRAUD AGAINST SOUTH AVIATION AND MACHADO
            (CCURH ESCROW DEPOSIT FINANCING – AIRCRAFT NO. 1 & NO. 2)

         109.     CCURH realleges and reaffirms paragraphs 1 through 75 and 108 as if fully set

  forth herein.

         110.     In the weeks leading up to May 14, 2020, as a material inducement for CCURH

  entering into the Refundable Deposit financing of Aircraft No. 1 and Aircraft No. 2 described

  herein, South Aviation, by and through its President, Defendant Machado, affirmatively

  represented to Wayne Barr, Jr., CCURH’s former President and Chief Executive Officer, that:

  (i) South Aviation was engaged in legitimate aircraft purchase agreements that required the

  requested escrow deposits for Aircraft No. 1 and Aircraft No. 2; (ii) South Aviation would deposit

  the Deposit Fees for the respective aircraft with the Escrow Agent; (iii) the Deposit Fees would

  become part of the CCURH Refundable Deposits No. 1 and No. 2 as compensation for CCURH

  making said fully refundable deposits; (iv) CCURH Refundable Deposits No. 1 and No. 2 would

  remain in the escrow account of the Escrow Agent and would not be used for any other purpose;

  (v) the CCURH Refundable Deposits No. 1 and No. 2 would be repaid to CCURH on or before

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                     Page 24
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 25 of 45




  the date set forth in CCURH Letter Agreements No. 1 and No. 2, as extended, without qualification

  or reservation; (vi) South Aviation would indemnify CCURH for any and all damages or losses

  incurred as a result of any failure to return the CCURH Refundable Deposits No. 1 or No. 2; and

  (vii) Machado would personally guaranty the return of the CCURH Refundable Deposits No. 1

  and No. 2.

         111.    CCURH justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance

  thereon, paid the CCURH Refundable Deposit No. 1 in the amount of $2,350,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 1.

         112.    CCURH justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance

  thereon, paid the CCURH Refundable Deposit No. 2 in the amount of $2,350,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 2.

         113.    In light of the allegations and charges in the Unsealed Indictment and the extent

  and nature of the vast scheme in which Defendants were engaged since at least 2016, at the time

  the above representations were made, neither South Aviation nor Machado had any intention of

  refunding the deposit fees or either of the CCURH Refundable Deposits No. 1 or No. 2 to CCURH.

         114.    Instead, at all relevant times, South Aviation and/or Machado intended to use the

  funds for their own benefit, convert them to their own use, or use the funds to refund deposits made

  by other depositors.

         115.    Accordingly, the representations were false when made and were made knowingly

  by South Aviation and Machado or were made recklessly as to their truth or falsity.




  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                     Page 25
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 26 of 45




            116.    Rather than becoming funds refundable to CCURH, however, the CCURH

  Refundable Deposits No. 1 and No. 2 were either siphoned off to South Aviation, Machado, or

  their related entities, or were used to refund deposits made by other depositors.

            117.    As a result of South Aviation’s and Machado’s misrepresentations, CCURH has

  been damaged in an amount not less than the amounts of its fully refundable escrow deposits

  relating to Aircraft No. 1 and Aircraft No. 2 in the aggregate amount of $4,700,000 and have

  suffered further damages in an amount to be determined as a foreseeable and proximate

  consequence of Defendants’ fraudulent misrepresentations alleged herein.

            118.    As a result of Defendants’ fraud as alleged herein, CCURH is entitled to and hereby

  seeks exemplary damages in the maximum amount allowed by applicable law.

                                      COUNT II
                     FRAUD AGAINST SOUTH AVIATION AND MACHADO
                   (CCURA ESCROW DEPOSIT FINANCING – ALL AIRCRAFT)

            119.    CCURA realleges and reaffirms paragraphs 1 through 108 as if fully set forth

  herein.

            120.    In the weeks leading up to November 13, 2020, as a material inducement for

  CCURA entering into the Refundable Deposit financing of Aircraft No. 1 and Aircraft No. 2

  described herein, South Aviation, by and through its President, Defendant Machado, affirmatively

  represented to Igor Volshteyn, President, of CCURA, that: (i) South Aviation was engaged in

  legitimate aircraft purchase agreements that required the requested escrow deposits for Aircraft

  No. 1 and Aircraft No. 2; (ii) South Aviation had deposited the Deposit Fees for the respective

  aircraft with the Escrow Agent; (iii) the Deposit Fees would become part of the CCURA

  Refundable Deposits No. 1 and No. 2 as compensation for CCURA making said fully refundable

  deposits; (iv) CCURA Refundable Deposits No. 1 and No. 2 would remain in the escrow account

  of the Escrow Agent and would not be used for any other purpose; (v) the CCURA Refundable

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 26
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 27 of 45




  Deposits No. 1 and No. 2 would be repaid to CCURA on or before the date set forth in CCURH

  Letter Agreements No. 1 and No. 2, as extended and to which CCURA was added as a party,

  without qualification or reservation; (vi) South Aviation would indemnify CCURA for any and all

  damages or losses incurred as a result of any failure to return the CCURA Refundable Deposits

  No. 1 or No. 2; and (vii) Machado would personally guaranty the return of the CCURA Refundable

  Deposits No. 1 and No. 2.

         121.   In the weeks leading up to August 27, 2020, as a material inducement for CCURA

  entering into the Refundable Deposit financing of Aircraft No. 3 and Aircraft No. 4 described

  herein, South Aviation, by and through its President, Defendant Machado, affirmatively

  represented to Igor Volshteyn, President of CCURA, that: (i) South Aviation was engaged in

  legitimate aircraft purchase agreements that required the requested escrow deposits for Aircraft

  No. 3 and Aircraft No. 4; (ii) South Aviation would deposit the Deposit Fees for the respective

  aircraft with the Escrow Agent; (iii) the Deposit Fees would become part of the CCURA

  Refundable Deposits No. 3 and No. 4 as compensation for CCURA making said fully refundable

  deposits; (iv) CCURA Refundable Deposits No. 3 and No. 4 would remain in the escrow account

  of the Escrow Agent and would not be used for any other purpose; (v) the CCURA Refundable

  Deposits No. 3 and No. 4 would be repaid to CCURA on or before the dates set forth in the CCURA

  Letter Agreements No. 3 and No. 4, as extended, without qualification or reservation; (vi) South

  Aviation would indemnify CCURA for any and all damages or losses incurred as a result of any

  failure to return the CCURA Refundable Deposits No. 3 or No. 4; and (vii) Machado would

  personally guaranty the return of the CCURA Refundable Deposits No. 3 and No. 4.

         122.   CCURA justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                 Page 27
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 28 of 45




  thereon, paid the CCURA Refundable Deposit No. 1 in the amount of $1,750,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 1.

         123.    CCURA justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance

  thereon, paid the CCURA Refundable Deposit No. 2 in the amount of $1,750,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 2.

         124.    CCURA justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance

  thereon, paid the CCURA Refundable Deposit No. 3 in the amount of $2,600,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 3.

         125.    CCURA justifiably and reasonably relied upon these representations by South

  Aviation and Machado and the payments of the Deposit Fees by South Aviation and, in reliance

  thereon, paid the CCURA Refundable Deposit No. 4 in the amount of $2,600,000 to the Escrow

  Agent in furtherance of South Aviation’s purported purchase of Aircraft No. 4.

         126.    In light of the allegations and charges in the Unsealed Indictment and the extent

  and nature of the vast scheme in which Defendants were engaged since at least 2016, at the time

  the above representations were made, neither South Aviation nor Machado had any intention of

  refunding the deposit fees or any of the CCURA Refundable Deposits No. 1, No. 2, No. 3, or No.

  4 to CCURA.

         127.    Instead, at all relevant times, South Aviation and/or Machado intended to use the

  funds for their own benefit, convert them to their own use, or use the funds to refund deposits made

  by other depositors.




  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                     Page 28
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 29 of 45




            128.   Accordingly, the representations were false when made and were made knowingly

  by South Aviation and Machado or were made recklessly as to their truth or falsity.

            129.   Rather than becoming funds refundable to CCURA, however, the CCURA

  Refundable Deposits No. 1, No. 2, No. 3, and No. 4 were either siphoned off to South Aviation,

  Machado, or their related entities, or were used to refund deposits made by other depositors.

            130.   As a result of South Aviation’s and Machado’s misrepresentations and fraudulent

  scheme, CCURA has been damaged in an amount not less than the amounts of its fully refundable

  escrow deposits relating to Aircraft No. 1, Aircraft No. 2, Aircraft No. 3, and Aircraft No. 4 in the

  aggregate amount of $8,700,000 and has suffered further damages in an amount to be determined

  as a foreseeable and proximate consequence of Defendants’ fraudulent misrepresentations alleged

  herein.

            131.   As a result of Defendants’ fraud as alleged herein, CCURA is entitled to and hereby

  seeks exemplary damages in the maximum amount allowed by applicable law.

                                    COUNT III
                    BREACH OF CONTRACT AGAINST SOUTH AVIATION
                         (CCURH LETTER AGREEMENT NO. 1)

            132.   CCURH and CCURA reallege and reaffirm paragraphs 1 through 57 and 108 as if

  fully set forth herein.

            133.   This is a claim against South Aviation for breach of contract.

            134.   The CCURH Letter Agreement No. 1, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURH, CCURA, South Aviation, and Machado

  fully accepted all provisions therein.

            135.   As described in more detail herein, South Aviation and CCURH deposited

  $2,500,000, fully refundable to CCURH, to the Escrow Agent in connection with South Aviation’s

  purported purchase of Aircraft No. 1.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 29
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 30 of 45




           136.   As described in more detail herein, pursuant to the Second CCURH Extension

  Agreement, CCURA became a party to the CCURH Letter Agreement No. 1 and the CCURH

  Escrow Agreement No. 1 and made a fully Refundable Deposit of $1,750,000 to the Escrow Agent

  in connection with South Aviation’s purported purchase of Aircraft No. 1.

           137.   Pursuant to the CCURH Letter Agreement No. 1, as amended, supplemented, or

  extended, South Aviation was obligated to refund or secure the refund of the full amounts of the

  above CCURH Refundable Deposit No. 1 and the CCURA Refundable Deposit No. 1 to CCURH

  and CCURA, respectively, on or before January 12, 2021.

           138.   To date, no portion of the CCURH Refundable Deposit No. 1 or the CCURA

  Refundable Deposit No. 1 has been refunded.

           139.   South Aviation, therefore, has materially breached CCURH Letter Agreement

  No. 1.

           140.   Moreover, despite demand, South Aviation has materially breached CCURH Letter

  Agreement No. 1 by failing to comply with the terms of its indemnity agreement pursuant to the

  same. See Exhibit A-1, at § 2(b), (d), (i); (4)(b).

           141.   South Aviation’s breach of CCURH Letter Agreement No. 1 has caused damages

  to CCURH in an amount not less than $2,882,500, plus applicable interest.

           142.   South Aviation’s breach of the CCURH Letter Agreement No. 1 has caused

  damages to CCURA in an amount not less than $1,750,000, plus applicable interest.

           143.   Furthermore, CCURH and CCURA are entitled to recover their attorney’s fees and

  costs, including any costs of collection, pursuant to the CCURH Letter Agreement No. 1.

           WHEREFORE, CCURH and CCURA respectfully request judgment against Defendant

  South Aviation for compensatory damages in an amount not less than $2,500,000 and $1,750,000,



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                   Page 30
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 31 of 45




  respectively, together with prejudgment interest thereon, costs and attorney’s fees, including any

  costs of collection pursuant to the contract, and such other and further relief as the Court deems

  just and proper.

                                    COUNT IV
                 BREACH OF CONTRACT AGAINST FEDERICO A. MACHADO
                         (CCURH LETTER AGREEMENT NO. 1)

          144.    CCURH and CCURA reallege and reaffirm paragraphs 1 through 57 and 108 as if

  fully set forth herein.

          145.    This is a claim against Machado for breach of contract.

          146.    The CCURH Letter Agreement No. 1, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURH, CCURA, South Aviation, and Defendant

  Federico A. Machado fully accepted all provisions therein.

          147.    Pursuant to Section 5(b) of the CCURH Letter Agreement No. 1, Machado

  personally guaranteed South Aviation’s obligations under the agreement and the Escrow Agent’s

  obligations under the CCURH Escrow Agreement No. 1.

          148.    Despite demand for compliance with his guaranty, Machado has materially

  breached the CCURH Letter Agreement No. 1 by failing to timely return, or secure the timely

  return of, the CCURH Refundable Deposit No. 1 or the CCURA Refundable Deposit No. 1 in

  accordance with the terms of the agreement. See Exhibit A-1, § 2(b), (d), (i) and 4(b); Exhibit A-

  2 at § 3(b), (d); (4)(b).

          149.    Moreover, despite demand, Machado has materially breached CCURH Letter

  Agreement No. 1 by failing to comply with the terms of his indemnity agreement pursuant to the

  same or his obligation to indemnify CCURH and CCURA for the Escrow Agent’s breach of the

  CCURH Escrow Agreement No. 1. See Exhibit A-1, at § 9.



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                   Page 31
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 32 of 45




          150.    Machado’s breach of CCURH Letter Agreement No. 1, as amended, supplemented,

  or extended, has caused damages to CCURH in an amount not less than $2,500,000, plus

  applicable interest.

          151.    Machado’s breach of the CCURH Letter Agreement No. 1, as amended,

  supplemented, or extended, has caused damages to CCURA in an amount not less than $1,750,000,

  plus applicable interest.

          152.    Furthermore, CCURH and CCURA are entitled to recover their attorney’s fees and

  costs, including any costs of collection, pursuant to CCURH Letter Agreement No. 1.

          WHEREFORE, CCURH and CCURA respectfully requests judgment against Defendant

  Machado for compensatory damages in an amount not less than $2,500,000 and $1,750,000,

  respectively, together with prejudgment interest on such amounts, costs and attorney’s fees,

  including any costs of collection, pursuant to the contract, and such other and further relief as the

  Court deems just and proper.

                                   COUNT V
                   BREACH OF CONTRACT AGAINST SOUTH AVIATION
                        (CCURH LETTER AGREEMENT NO. 2)

          153.    CCURH and CCURA reallege and reaffirm paragraphs 1 through 75 and 108 as if

  fully set forth herein.

          154.    This is a claim against South Aviation for breach of contract.

          155.    The CCURH Letter Agreement No. 2, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURH, CCURA, South Aviation, and Machado

  fully accepted all provisions therein.

          156.    As described in more detail herein, South Aviation and CCURH deposited

  $2,500,000, fully refundable to CCURH, to the Escrow Agent in connection with South Aviation’s

  purported purchase of Aircraft No. 2.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 32
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 33 of 45




          157.    As described in more detail herein, pursuant to the Second CCURH Extension

  Agreement, CCURA became a party to the CCURH Letter Agreement No. 2 and the CCURH

  Escrow Agreement No. 2 and made a fully Refundable Deposit of $1,750,000 to the Escrow Agent

  in connection with South Aviation’s purported purchase of Aircraft No. 2.

          158.    Pursuant to the CCURH Letter Agreement No. 2, as amended, supplemented, or

  extended, South Aviation was obligated to refund or secure the refund of the full amounts of the

  above CCURH Refundable Deposit No. 2 and the CCURA Refundable Deposit No. 2 to CCURH

  and CCURA, respectively, on or before January 12, 2021.

          159.    To date, no portion of the CCURH Refundable Deposit No. 2 or the CCURA

  Refundable Deposit No. 2 has been refunded.

          160.    South Aviation, therefore, has materially breached CCURH Letter Agreement No.

  2.

          161.    Moreover, despite demand, South Aviation has materially breached CCURH Letter

  Agreement No. 2 by failing to comply with the terms of its indemnity agreement pursuant to the

  same. See Exhibit A-1, at § 2(b), (d), (i); (4)(b).

          162.    South Aviation’s breach of CCURH Letter Agreement No. 2 has caused damages

  to CCURH in an amount not less than $2,500,000, plus applicable interest.

          163.    South Aviation’s breach of the CCURH Letter Agreement No. 2 has caused

  damages to CCURA in an amount not less than $1,750,000, plus applicable interest.

          164.    Furthermore, CCURH and CCURA are entitled to recover their attorney’s fees and

  costs, including any costs of collection, pursuant to the CCURH Letter Agreement No. 2.

          WHEREFORE, CCURH and CCURA respectfully request judgment against Defendant

  South Aviation for compensatory damages in an amount not less than $2,500,000 and $1,750,000,



  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                   Page 33
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 34 of 45




  respectively, together with prejudgment interest thereon, costs and attorney’s fees, including any

  costs of collection pursuant to the contract, and such other and further relief as the Court deems

  just and proper.

                                    COUNT VI
                 BREACH OF CONTRACT AGAINST FEDERICO A. MACHADO
                         (CCURH LETTER AGREEMENT NO. 2)

          165.    CCURH and CCURA reallege and reaffirm paragraphs 1 through 75 and 108 as if

  fully set forth herein.

          166.    This is a claim against Machado for breach of contract.

          167.    The CCURH Letter Agreement No. 2, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURH, CCURA, South Aviation, and Defendant

  Federico A. Machado fully accepted all provisions therein.

          168.    Pursuant to Section 5(b) of the CCURH Letter Agreement No. 2, Machado

  personally guaranteed South Aviation’s obligations under the agreement and the Escrow Agent’s

  obligations under the CCURH Escrow Agreement No. 2.

          169.    Despite demand, Machado has materially breached the CCURH Letter Agreement

  No. 2 by failing to timely return, or secure the timely return of, the CCURH Deposit No. 2 or the

  CCURA Deposit No. 2 in accordance with the terms of the agreement. See Exhibit B-1, § 2(b),

  (d), (i) and 4(b); Exhibit B-2 at § 3(b), (d); (4)(b).

          170.    Moreover, despite demand, Machado has materially breached CCURH Letter

  Agreement No. 2 by failing to comply with the terms of his indemnity agreement pursuant to the

  same or his obligation to indemnify CCURH and CCURA for the Escrow Agent’s breach of the

  CCURH Escrow Agreement No. 2. See Exhibit B-1, at § 9.




  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                   Page 34
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 35 of 45




         171.     Machado’s breach of CCURH Letter Agreement No. 2, as amended, supplemented,

  or extended, has caused damages to CCURH in an amount not less than $2,500,000, plus

  applicable interest.

         172.     Machado’s breach of the CCURH Letter Agreement No. 2, as amended,

  supplemented, or extended, has caused damages to CCURA in an amount not less than $1,750,000,

  plus applicable interest.

         173.     Furthermore, CCURH and CCURA are entitled to recover their attorney’s fees and

  costs, including any costs of collection, pursuant to CCURH Letter Agreement No. 2.

         WHEREFORE, CCURH and CCURA respectfully requests judgment against Defendant

  Machado for compensatory damages in an amount not less than $2,500,000 and $1,750,000,

  respectively, together with prejudgment interest on such amounts, costs and attorney’s fees,

  including any costs of collection, pursuant to the contract, and such other and further relief as the

  Court deems just and proper.

                                   COUNT VII
                   BREACH OF CONTRACT AGAINST SOUTH AVIATION
                        (CCURA LETTER AGREEMENT NO. 1)

         174.     CCURA realleges and reaffirms paragraphs 1 through 91 and 108 as if fully set

  forth herein.

         175.     This is a claim against South Aviation for breach of contract.

         176.     The CCURA Letter Agreement No. 1, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURA, South Aviation, and Machado fully

  accepted all provisions therein.

         177.     As described in more detail herein, South Aviation and CCURA deposited

  $2,500,000, fully refundable to CCURA, to the Escrow Agent in connection with South Aviation’s

  purported purchase of Aircraft No. 3.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                      Page 35
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 36 of 45




         178.    As described in more detail herein, pursuant to the CCURA Extension Agreement

  No. 1, CCURA deposited an additional $250,000, fully refundable to CCURA, to the Escrow

  Agent in connection with South Aviation’s purported purchase of Aircraft No. 3.

         179.    Pursuant to the CCURA Letter Agreement No. 1, as amended, supplemented, or

  extended, South Aviation was obligated to refund or secure the refund of the full amounts of the

  above CCURA Refundable Deposit No. 3 to CCURA on or before January 25, 2021.

         180.    To date, no portion of the CCURA Refundable Deposit No. 3 has been refunded.

         181.    South Aviation, therefore, has materially breached CCURA Letter Agreement No.

  1, as amended, supplemented, or extended.

         182.    Moreover, despite demand South Aviation has materially breached CCURA Letter

  Agreement No. 1, as amended, supplemented, or extended, by failing to comply with the terms of

  its indemnity agreement pursuant to the same. See Exhibit A-1, at § 2(b), (d), (i); (4)(b).

         183.    South Aviation’s breach of CCURA Letter Agreement No. 1, as amended,

  supplemented, or extended, has caused damages to CCURA in an amount not less than $2,750,000,

  plus applicable interest.

         184.    Furthermore, CCURA is entitled to recovery of its attorney’s fees and costs,

  including any costs of collection, pursuant to the CCURA Letter Agreement No. 1, as amended,

  supplemented, or extended.

         WHEREFORE, CCURA respectfully requests judgment against Defendant South

  Aviation for compensatory damages in an amount not less than $2,750,000, together with

  prejudgment interest thereon, costs and attorney’s fees, including any costs of collection pursuant

  to the contract, and such other and further relief as the Court deems just and proper.




  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                       Page 36
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 37 of 45




                                    COUNT VIII
                  BREACH OF CONTRACT AGAINST FEDERICO A. MACHADO
                          (CCURA LETTER AGREEMENT NO. 1)

          185.     CCURA realleges and reaffirms paragraphs 1 through 91 and 108 as if fully set

  forth herein.

          186.     This is a claim against Machado for breach of contract.

          187.     The CCURA Letter Agreement No. 1, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURA, South Aviation, and Defendant Federico

  A. Machado fully accepted all provisions therein.

          188.     Pursuant to Section 5(b) of the CCURA Letter Agreement No. 1, Machado

  personally guaranteed South Aviation’s obligations under the agreement and the Escrow Agent’s

  obligations under the CCURA Escrow Agreement No. 1.

          189.     Despite demand, Machado has materially breached the CCURA Letter Agreement

  No. 1 by failing to timely return, or secure the timely return of, the CCURA Refundable Deposit

  No. 1 in accordance with the terms of the agreement. See Exhibit C-1, § 2(b), (d), (i) and 4(b);

  Exhibit C-2 at § 3(b), (d); (4)(b).

          190.     Moreover, despite demand, Machado has materially breached CCURA Letter

  Agreement No. 1 by failing to comply with the terms of his indemnity agreement pursuant to the

  same or his obligation to indemnify CCURA for the Escrow Agent’s breach of the CCURA Escrow

  Agreement No. 1. See Exhibit C-1, at § 9.

          191.     Machado’s breach of CCURA Letter Agreement No. 1, as amended, supplemented,

  or extended, has caused damages to CCURA in an amount not less than $2,750,000, plus

  applicable interest.

          192.     Furthermore, CCURA is entitled to recovery of its attorney’s fees and costs,

  including any costs of collection, pursuant to CCURA Letter Agreement No. 1.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                 Page 37
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 38 of 45




            WHEREFORE, CCURA respectfully requests judgment against Defendant Machado for

  compensatory damages in an amount not less than $2,750,000, together with prejudgment interest

  on such amounts, costs and attorney’s fees, including any costs of collection, pursuant to the

  contract, and such other and further relief as the Court deems just and proper.

                                    COUNT IX
                    BREACH OF CONTRACT AGAINST SOUTH AVIATION
                         (CCURA LETTER AGREEMENT NO. 2)

            193.   CCURA realleges and reaffirms paragraphs 1 through 108 as if fully set forth

  herein.

            194.   This is a claim against South Aviation for breach of contract.

            195.   The CCURA Letter Agreement No. 2, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURA, South Aviation, and Machado fully

  accepted all provisions therein.

            196.   As described in more detail herein, South Aviation and CCURA deposited

  $2,500,000, fully refundable to CCURA, to the Escrow Agent in connection with South Aviation’s

  purported purchase of Aircraft No. 4.

            197.   As described in more detail herein, pursuant to the CCURA Extension Agreement

  No. 1, CCURA deposited an additional $250,000, fully refundable to CCURA, to the Escrow

  Agent in connection with South Aviation’s purported purchase of Aircraft No. 4.

            198.   Pursuant to the CCURA Letter Agreement No. 2, as amended, supplemented, or

  extended, South Aviation was obligated to refund or secure the refund of the full amounts of the

  above CCURA Refundable Deposit No. 4 to CCURA on or before January 25, 2021.

            199.   To date, no portion of the CCURA Refundable Deposit No. 4 has been refunded.

            200.   South Aviation, therefore, has materially breached CCURA Letter Agreement No.

  2, as amended, supplemented, or extended.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                 Page 38
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 39 of 45




            201.    Moreover, despite demand, South Aviation has materially breached CCURA Letter

  Agreement No. 2, as amended, supplemented, or extended, by failing to comply with the terms of

  its indemnity agreement pursuant to the same. See Exhibit D-1, at § 2(b), (d), (i); (4)(b).

            202.    South Aviation’s breach of CCURA Letter Agreement No. 2, as amended,

  supplemented, or extended, has caused damages to CCURA in an amount not less than $2,750,000,

  plus applicable interest.

            203.    Furthermore, CCURA is entitled to recovery of its attorney’s fees and costs,

  including any costs of collection, pursuant to the CCURA Letter Agreement No. 2, as amended,

  supplemented, or extended.

            WHEREFORE, CCURA respectfully requests judgment against Defendant South

  Aviation for compensatory damages in an amount not less than $2,750,000, together with

  prejudgment interest thereon, costs and attorney’s fees, including any costs of collection pursuant

  to the contract, and such other and further relief as the Court deems just and proper.

                                      COUNT X
                   BREACH OF CONTRACT AGAINST FEDERICO A. MACHADO
                           (CCURA LETTER AGREEMENT NO. 2)

            204.    CCURA realleges and reaffirms paragraphs 1 through 108 as if fully set forth

  herein.

            205.    This is a claim against Machado for breach of contract.

            206.    The CCURA Letter Agreement No. 2, as amended, supplemented, or extended, is

  a valid, binding, and enforceable contract, and CCURA, South Aviation, and Defendant Federico

  A. Machado fully accepted all provisions therein.

            207.    Pursuant to Section 5(b) of the CCURA Letter Agreement No. 2, Machado

  personally guaranteed South Aviation’s obligations under the agreement and the Escrow Agent’s

  obligations under the CCURA Escrow Agreement No. 2.

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                       Page 39
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 40 of 45




         208.    Despite demand, Machado has materially breached the CCURA Letter Agreement

  No. 2 by failing to timely return, or secure the timely return of, the CCURA Refundable Deposit

  No. 2 in accordance with the terms of the agreement. See Exhibit D-1, § 2(b), (d), (i) and 4(b);

  Exhibit D-2 at § 3(b), (d); (4)(b).

         209.    Moreover, despite demand, Machado has materially breached CCURA Letter

  Agreement No. 2 by failing to comply with the terms of his indemnity agreement pursuant to the

  same or his obligation to indemnify CCURA for the Escrow Agent’s breach of the CCURA Escrow

  Agreement No. 2. See Exhibit D-1, at § 9.

         210.    Machado’s breach of CCURA Letter Agreement No. 2, as amended, supplemented,

  or extended, has caused damages to CCURA in an amount not less than $2,750,000, plus

  applicable interest.

         211.    Furthermore, CCURA is entitled to recovery of its attorney’s fees and costs,

  including any costs of collection, pursuant to CCURA Letter Agreement No. 2.

         WHEREFORE, CCURA respectfully requests judgment against Defendant Machado for

  compensatory damages in an amount not less than $2,750,000, together with prejudgment interest

  on such amounts, costs and attorney’s fees, including any costs of collection, pursuant to the

  contract, and such other and further relief as the Court deems just and proper.

                                              PRAYER

         WHEREFORE, Plaintiffs pray that Defendants be cited to appear and answer herein and

  following a trial on the merits or other disposition, Plaintiffs have and recover judgment, jointly

  and severally, from Defendants South Aviation, Inc. and Federico A. Machado in the following

  amounts:

         1. As to Plaintiff CCUR Holdings, Inc., judgment in an amount not less than
            $5,000,000, comprised of the CCURH Refundable Deposits No. 1 and No.2, each in
            the amount of $2,500,000; and

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                    Page 40
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 41 of 45




         2. As to Plaintiff CCUR Aviation Finance, LLC, judgment in an amount not less than
            $9,000,000, comprised of the CCURA Refundable Deposits No. 1, No. 2, each in the
            amount of $1,750,000, and the CCURA Refundable Deposits No. 3 and No. 4, each
            in the aggregate amount of $2,750,000;

  together with prejudgment interest thereon, exemplary damages in the greatest amount allowed by

  applicable law for Defendants’ fraud and misrepresentations as set forth herein, and all costs,

  attorneys’ fees, and costs of collection pursuant to the operative agreements, and any and all such

  other and further relief as the Court deems just and proper:

         Dated: March 1, 2021
                                                       Respectfully submitted,

                                                        /s/ Jonathan B. Morton
                                                       Jonathan B. Morton, Esq.
                                                       Florida Bar No. 956872
                                                       jonathan.morton@klgates.com
                                                       Stephen A. McGuinness, Esq.
                                                       Florida Bar No. 89369
                                                       stephen.mcguinness@klgates.com
                                                       K&L GATES LLP
                                                       Southeast Financial Center
                                                       200 S. Biscayne Boulevard, Suite 3900
                                                       Miami, FL 33131-2399
                                                       Telephone:     305-539-3300
                                                       Facsimile:     305-358-7095

                                                       -and-

                                                       Christopher A. Brown, Esq.
                                                       Texas Bar No. 24040583
                                                       (pro hac vice pending)
                                                       chris.brown@klgates.com
                                                       David Weitman, Esq.
                                                       Texas Bar No. 21116200
                                                       (pro hac vice pending)
                                                       David.weitman@klgates.com
                                                       K&L GATES LLP
                                                       1717 Main Street, Suite 2800
                                                       Dallas, TX 75201
                                                       Telephone:     214-939-5500
                                                       Facsimile:     214-939-5849

                                                       Counsel for Plaintiffs

  PLAINTIFFS’ ORIGINAL VERIFIED COMPLAINT                                                    Page 41
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 42 of 45




                                              VERIFICATION

  STATE OF TEXAS                          )
                                          )
  COUNTY OF TRAVIS                        )

           Before me, the undersigned notary public, appeared Igor Volshteyn, who on his oath did

  depose and state:

           1.       "My name is Igor Volshteyn.       I am the President of CCUR Holdings, Inc.

  (“CCURH”) and the President of CCUR Aviation Finance, LLC (“CCURA” and, together with

  CCURH, the “Plaintiffs”). I am over 21 years of age and legally able to provide a sworn

  verification.

           2.       I have read the Original Verified Complaint (the “Complaint”) of Plaintiffs

  against Defendants South Aviation, Inc. (“South Aviation”) and Federico Machado (“Machado”

  and, together with South Aviation, the “Defendants”), and the Plaintiffs' Verified Emergency

  Motion for Immediate Appointment of Receiver (the “Motion”), and I declare under penalty of

  perjury that the facts presented in the Complaint and the Motion, as they relate to CCUR

  Holdings, Inc. and to CCUR Aviation Finance, LLC, are true and correct to the best of my

  knowledge and belief.

           3.       As President of CCURH, I am a custodian of records of CCURH and am familiar

  with its records and the manner in which they are kept.

           4.       Attached to both the Complaint and the Motion are true and correct copies of the

  following documents (the “CCURH Records”):

                    a. that certain letter agreement, dated May 14, 2020, between and among
                       CCURH, South Aviation, and Machado for Aircraft No. 1 (the “CCURH
                       Letter Agreement No. 1”) (Exh. A-1);

                    b. that certain Escrow Agreement, dated May 14, 2020, between CCURH and
                       Wright Brothers Aircraft Title, Inc. (the “Escrow Agent”) for Aircraft No. 1
                       (the “CCURH Escrow Agreement No. 1”) (Exh. A-2);


  VERIFICATION (CCUR HOLDINGS, INC. AND CCUR AVIATION FINANCE, LLC)                            PAGE 1
  309134045 v5 0817698.00002
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 43 of 45




                    c. that certain letter agreement, dated September 10, 2020, by South Aviation
                       (the “First CCURH Extension Agreement”) (Exh. A-3);

                    d. that certain letter agreement, dated November 13, 2020, between and among
                       CCURH, South Aviation, and the Escrow Agent (the “Second CCURH
                       Extension Agreement”) (Exh. A-4);

                    e. that certain letter agreement, dated May 14, 2020, between and among
                       CCURH, South Aviation, and Machado for Aircraft No. 2 (the “CCURH
                       Letter Agreement No. 2”) (Exh. B-1); and

                    f. that certain Escrow Agreement, dated May 14, 2020, between CCURH and
                       the Escrow Agent for Aircraft No. 2 (the “CCURH Escrow Agreement No.
                       2”) (Exh. B-2).

           5.       Each of the CCURH Records was made at or new the time by—or from

  information transmitted by—someone with knowledge of the matters set forth therein; the

  CCURH Records are all kept in the course of CCURH’s regularly conducted business activity;

  and making the CCURH Records is a regular practice of CCURH’s business.

           6.       As President of CCURA, I am a custodian of records of CCURA and am familiar

  with its records and the manner in which they are kept.

           7.       Attached to both the Complaint and the Motion are true and correct copies of the

  following documents (the “CCURA Records”):

                    a. that certain letter agreement, dated May 14, 2020, between and among
                       CCURH, South Aviation, and Machado for Aircraft No. 1 (the “CCURH
                       Letter Agreement No. 1”) (Exh. A-1);

                    b. that certain Escrow Agreement, dated May 14, 2020, between CCURH and
                       Wright Brothers Aircraft Title, Inc. (the “Escrow Agent”) for Aircraft No. 1
                       (the “CCURH Escrow Agreement No. 1”) (Exh. A-2);

                    c. that certain letter agreement, dated September 10, 2020, by South Aviation
                       (the “First CCURH Extension Agreement”) (Exh. A-3);

                    d. that certain letter agreement, dated November 13, 2020, between and among
                       CCURH, CCURA, South Aviation, and the Escrow Agent (the “Second
                       CCURH Extension Agreement”) (Exh. A-4);




  VERIFICATION (CCUR HOLDINGS, INC. AND CCUR AVIATION FINANCE, LLC)                            PAGE 2
  309134045 v5 0817698.00002
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 44 of 45




                    e. that certain letter agreement, dated May 14, 2020, between and among
                       CCURH, South Aviation, and Machado for Aircraft No. 2 (the “CCURH
                       Letter Agreement No. 2”) (Exh. B-1); and

                    f. that certain Escrow Agreement, dated May 14, 2020, between CCURH and
                       the Escrow Agent for Aircraft No. 2 (the “CCURH Escrow Agreement No.
                       2”) (Exh. B-2).

                    g. that certain letter agreement, dated August 28, 2020, between and among
                       CCURA, South Aviation, and Machado for Aircraft No. 3 (the “CCURA
                       Letter Agreement No. 1”) (Exh. C-1);

                    h. that certain Escrow Agreement, dated August 27, 2020, between CCURA and
                       the Escrow Agent for Aircraft No. 3 (the “CCURA Escrow Agreement
                       No. 1”) (Exh. C-2);

                    i. that certain letter agreement, dated November 27, 2020, between and among
                       CCURA, South Aviation, and the Escrow Agent (the “CCURA Extension
                       Agreement No. 1”) (Exh. C-3);

                    j. that certain letter agreement, dated August 28, 2020, between and among
                       CCURA, South Aviation, and Machado for Aircraft No. 4 (the “CCURA
                       Letter Agreement No. 2”) (Exh. D-1); and

                    k. that certain Escrow Agreement, dated August 28, 2020, between CCURA and
                       the Escrow Agent for Aircraft No. 4 (the “CCURA Escrow Agreement No.
                       2”) (Exh. D-2).

           8.       Each of the CCURA Records was made at or near the time by—or from

  information transmitted by—someone with knowledge of the matters set forth therein; the

  CCURA Records are all kept in the course of CCURA’s regularly conducted business activity;

  and making the CCURA Records is a regular practice of CCURA’s business.

           FURTHER DECLARANT SAYETH NOT.




  VERIFICATION (CCUR HOLDINGS, INC. AND CCUR AVIATION FINANCE, LLC)                          PAGE 3
  309134045 v5 0817698.00002
Case 0:21-cv-60462-BB Document 1 Entered on FLSD Docket 03/01/2021 Page 45 of 45
